Title: To Alexander Hamilton from James McHenry, 19 August 1797
From: McHenry, James
To: Hamilton, Alexander


Philad. 19 Augt. 1797.
My dear Sir
I have received this morning your letter of the 17th inst.
Mr Jones is without your letter of the 4th to Mr Monroe, and the want of it delays the publication.
With respect to the papers inclosed to you by Mr. Tillery. I wrote to McKee on the 25th of July ulto.
“I will state to you briefly the difficulty which prevents any final determination at present on the two propositions which respect the house of Panton Leslie & Co. and what I think that house may reasonably look forward to.”
“As the assumption of their Indian debts or compensation for them in land would require the consent of Congress, it would be to hazard a great deal too much to make any promise to them founded on its being obtainable. In a case so circumstanced it is proper that they should understand the difficulty and be convinced that the President has no authority to conclude such an engagement or make it binding on the U.S. In giving them this information you will mention how very sensible I am of the good offices which they have it in their power to render, and that whatever favour they can ask that can be granted by the President will not be refused. It would be easy I should conceive to afford them such indulgences as would greatly facilitate the effectual and prompt collection of their debts within our Indian nations and this is what I think they may ask and reasonably look forward to.”
“Considering how infinitely precious the friendship of the U.S. is to Spain I can only ascribe the late conduct of some of her officers to an influence which controuls their better judgment. War is not desired by the U.S. They will shun it if possible, and sure I am Spain ought carefully to avoid forcing them into it. My last accounts from Natches is up to the 19 May. Then every thing was seemingly quiet.”
Yours affectionately
James McHenry
P.S. There was no money in your letter.
 